Citation Nr: 1807589	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-43 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. §7107(a)(2) (2012).

The Veteran had active service from April 1969 to April 1971 and from October 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In the appellant's November 2014 substantive appeal (VA Form 9), he requested a Board hearing.  A hearing was scheduled in July 2016.  Although the Veteran was duly notified of the time and date of the hearing, he failed to report and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2017), when a Veteran fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the Veteran was scheduled for a VA examination in April 2015 in support of his claims on appeal.  The examination inquiry indicates that the examination was cancelled due to an undelivered notification.  In email correspondence dated in April 2015, it was documented that the Veteran reported that he did not have transportation and could not complete the examination at the scheduled time.  In the June 2015 Supplemental Statement of the Case (SSOC), the RO noted that the Veteran failed to report for the scheduled examination although transportation would be arranged.  

If entitlement to a VA benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, illness or hospitalization of the claimant, death of an immediate family member.  See Turk v. Peake, 21 Vet. App. 565, 568 (2008) 

The Board notes that in the April 2015 email correspondence, it was noted that the Veteran was unable to make the scheduled examination due to lack of transportation.  Although the RO indicated in the SSOC that the Veteran was informed that transportation to the examination would be made, evidence of such is not of record.  The Board finds that, given the foregoing, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.  As such, the Board will remand these issues for the purpose of affording the Veteran another opportunity to attend VA medical examinations for the increased rating and TDIU claims on appeal.  

The Veteran is advised that the evidence currently of record does not contain the evidence necessary to award the benefit sought and that a VA examination is necessary.  Therefore, if he fails to report for the new examination without good cause, the law requires that his claim be denied.  See 38 C.F.R. § 3.655(b) (2017).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's service-connected PTSD.  Specifically, records since December 2012 must be obtained.

2.  Schedule the Veteran for a VA examination to determine the severity of his PTSD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



